Jackson, Justice.
1. The plaintiffs, before purchasing the interest of Griffin in the wheel warranted to be good by the defendants, took the precaution to call upon the defendants with Griffin and have the warranty renewed to them, stating what they were about to do to defendants, and inquiring whether the warranty would follow the wheel. The facts show, we think, a novation of the original contract of defendants with Griffin in which plaintiffs were interested, and an express renewal of the warranty to plaintiffs alone; and further, on the strength of the new trade, an order by plaintiffs for castings for the wheel, to be made by defendants — so that the consideration to support the new trade was ample. The defendants not only induced plaintiffs by the renewal of the warranty to buy out Griffin, but to give an order to them to make castings for the wheel. The consideration was, therefore, ample to support the new agreement. The plaintiffs, as it was made directly with them by defendants, could sue the latter upon it, and they, in effect and substance, did *241so. The measure of their damages was what they suffered in law by breach of warranty, to make the wheel good, and that was measured by the difference between the value of the defective wheel and a good wheel of the character warranted. It is wholly immaterial what they paid Griffin for his interest. They made their trade with him on the promise and covenant of defendants to make the wheel goo.d, and this the defendants have not done; and this the jury find to be the amount of their verdict.
Nor does it affect this case how the suit for the castings resulted, especially as their value was allowed and excepted in the verdict. We think the charge of the court was substantially the law of the case. The measure of damages is not what they paid Griffin, but the difference between a bad and a good wheel.
2. The verdict is in accordance with the weight of the evidence, and in accordance with the law. The defendants ought to comply with their bargain to make the wheel good, and the verdict and judgment requiring them to do so is affirmed.
Judgment affirmed.